DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 41-50 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 01 October 2020 and reviewed by the Examiner.

Claim Objections
Claim 46 is objected to because of the following informalities:  “wherein the type of road feature includes at least one of a recognized landmark, a lane marking, a road edge, a lane center, a curb location, a median location, a road marking” appears to be a typographical error and should be “wherein the type of road feature includes at least one of a recognized landmark, a lane marking, a road edge, a lane center, a curb location, a median location and a road marking” or “wherein the type of road feature includes at least one of a recognized landmark, a lane marking, a road edge, a lane center, a curb location, a median location or a road marking” or any other way Applicant sees fit.  Appropriate correction is required.

Claims 49 and 50 are objected to because of the following informalities:  “the at least one processing device is further configured to” appears to be a typographical programmed to” in order to keep a consistent claim language throughout the claims (since claim 41 previously recites “at least one processing device programmed to”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 is indefinite because of the recited limitation “an environment traversed by the host vehicle” in line 6. It is unclear, to the Examiner how “an environment” is traversable by a vehicle (e.g. is the environment meant to be a road [segment/line] which the vehicle traverses? Or is the environment a general surroundings of the vehicle as the vehicle is traversing the road [segment/line]). For example, claim 41 later recites “the environment of the host vehicle”; Examiner suggests keeping the claim language consistent throughout in order to avoid any further 112 issue.
Claim 41 recites “the feature image coordinate information” in lines 10-11. There is insufficient antecedent basis for such limitation in the claim due to different wording. As such, it is unclear, to the Examiner whether “the feature image coordinate information” is meant to be the same as “the received feature coordinate information” previously recited or not.

Claim 42 recites “the image coordinate information” in line 1. There is insufficient antecedent basis for such limitation in the claim due to different wording. As such, it is unclear, to the Examiner whether “the image coordinate information” is meant to be the same as “the received feature coordinate information” and/or “the feature image coordinate information” previously recited or not.
Claim 42 is indefinite because of the recited limitation “one or more images collected by the host vehicle”. It is unclear to the Examiner, whether “one or more images collected by the host vehicle” recited in claim 42 is in any way connected to “images acquired of an environment …” previously recited in claim 41 or not.

Claim 43 is indefinite because of the recited limitation “a plurality of host vehicles”. It is unclear, to the Examiner, whether Applicant meant to instead recite “a plurality of other vehicles” and/or “a plurality of vehicles, including the host vehicle” and/or not (if not, it is unclear, to the Examiner what the connection between a plurality of host vehicles and the host vehicle is).

Claims 44 and 45 are indefinite because of the recited limitation “wherein the supplemental information request is transmitted to the host vehicle and includes …”. It is unclear, to the Examiner, why the limitation “wherein the supplemental information request is transmitted to the host vehicle” is recited as if such limitation is not previously recited even though it is previously recited in claim 41. Examiner suggests amending such limitations in claims 44 and 45 to instead recite “wherein the supplemental information request transmitted to the host vehicle includes …” or any other way Applicant sees fit.

Claim 46 recites “the type of road feature”. There is insufficient antecedent basis for such limitation in the claim.

Claim 47 recites “the supplemental information”. There is insufficient antecedent basis for such limitation in the claim.
Claim 47 is indefinite because of the recited limitation “wherein the supplemental information is transmitted to the host vehicle and includes …”. It is unclear, to the Examiner, why the limitation “wherein the supplemental information is transmitted to the host vehicle and includes …” is recited as if “the supplemental information” is previously recited even though it is not.

Claim 48 is indefinite because of the recited limitation “wherein the supplemental information request is transmitted to one or more of a plurality of other host vehicles”. It is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the further transmitted to one or more of a plurality of other host vehicles” or whether the limitation(s) of claim 48 are meant to replace the limitation(s) of claim 41.

Claim 49 is indefinite because of the recited limitation “cause transmission to one or more of a plurality of vehicles, Attorney Docket No. 12312.0159-00000 including the host vehicle, information for updating a map”. It is unclear, to the Examiner, what exactly Applicant is referring to due to incompleteness of the sentence. For example, did Applicant mean to instead recite “cause transmission of information to one or more of a plurality of vehicles, Attorney Docket No. 12312.0159-00000 including the host vehicle, for updating a map” or not.

Claim 50 is indefinite because of the recited limitation “cause transmission to one or more of a plurality of vehicles, Attorney Docket No. 12312.0159-00000 including the host vehicle, information relating to an accuracy of a map”. It is unclear, to the Examiner, what exactly Applicant is referring to due to incompleteness of the sentence. For example, did Applicant mean to instead recite “cause transmission of information to one or more of a plurality of vehicles, Attorney Docket No. 12312.0159-00000 including the host vehicle, relating to an accuracy of a map” or not.
Claim 50 is indefinite because of the recited limitation “one or more of the plurality of vehicles” in lines 3-4. It is unclear, to the Examiner, whether Applicant is referring to the same “one or more” of the plurality of vehicles previously recited in line 2 of claim 50 or not.

Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 41 recites “compare the received feature coordinate information to map information associated with the environment of the host vehicle, wherein the map information is stored in the database; determine, based on the comparison, a variance between the feature image coordinate information and the map information; determine whether the variance exceeds an acceptable level”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data received and determining information from the received data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the received data could determine the various information and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 41) that the various steps are being executed in a system does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claim 41 “a system for verifying and supplementing information received from a host vehicle, the system comprising: a memory device storing a database; and at least one processing device programmed to: receive, from the host vehicle, feature coordinate information determined based on analysis of images acquired of an environment traversed by the host vehicle … and when the variance exceeds the acceptable level, transmit a supplemental information request to the host vehicle”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the receiving step(s) recited in claim 41 is/are recited at a high level of generality (i.e., as a general means of receiving data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The transmitting step(s) is/are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “system", “memory device storing a database” and “processing device” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (42-50) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 41-50 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-43, 45, 46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US20180188044A1) in view of Breed (US20150127239A1).
Regarding claim 41, Wheeler discloses a system for verifying and supplementing information received from a host vehicle (see at least Figure 1, Figure 4, abstract and [0170]-[0172]), the system comprising: a memory device storing a database (see at least Figure 1, Figure 4, [0034], [0063] and [0170]-[0172]); and at least one processing device (see at least [0063] and [0170]-[0172]) programmed to: receive, from the host vehicle, feature coordinate information determined based on analysis of images acquired of an environment traversed by the host vehicle (see at least [0038], [0052], [0081]-[0083], [0093], [0098] and [0100]); compare the received feature coordinate information to map information associated with the environment of the host vehicle, wherein the map information is stored in the database (see at least [0034], [0035], [0052], [0055], [0064], [0080], [0084], [0107] and [0154]); determine, based on the comparison, a variance between the feature image coordinate information and the map information (see at least [0052], [0079], [0085], [0093] and [0107]); determine whether the variance exceeds an acceptable level (see at least [0080], [0085], [0093], [0097], [0107] and [0108]); and transmit a supplemental information request to the host vehicle (see at least Figure 15, [0080], [0097], [0136], [0139], [0148], [0150] and [0155]).
Wheeler discloses that a change and/or anomaly associated with a map is based on the variance between the feature image coordinate information and the map information exceeding the acceptable level (see at least [0034], [0035], [0052], [0055], [0064], [0080], [0084], [0085],[0093], [0097], [0107], [0108] and [0154]) and separately discloses transmitting a supplemental information request to the host vehicle (see at least Figure 15, [0080], [0097], [0136], [0139], [0148], [0150] and [0155]);  when the variance exceeds the acceptable level, transmit a supplemental information request to the host vehicle. However, such matter is suggested by Breed (see at least [0062] and [0064]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wheeler to incorporate the teachings of Breed which teaches when a change or anomaly is associated with a map, transmit a supplemental information request to the host vehicle since they are both directed to updating map data and incorporation of the teachings of Breed would increase efficiency and reliability of the overall system (as discussed above Wheeler associates a change or anomaly associated with a map to when the variance exceeds the acceptable level).

Regarding claim 42, Wheeler as modified by Breed discloses wherein the image coordinate information includes coordinates of one or more features of interest extracted from one or more images collected by the host vehicle (see at least Wheeler [0038], [0079] and [0081]-[0084]).

Regarding claim 43, Wheeler as modified by Breed discloses wherein the map information includes coordinates of one or more road features determined from information collected from a plurality of host vehicles (see at least Wheeler [0028], [0032], [0035], [0064] and [0083]-[0085]).

Regarding claim 45, Wheeler as modified by Breed discloses wherein the supplemental information request is transmitted to the host vehicle and includes a (see at least Wheeler [0030], [0050], [0065], [0080], [0097], [0136], [0139], [0148], [0150], [0155] and [0156]).

Regarding claim 46, Wheeler as modified by Breed discloses wherein the type of road feature includes at least one of a recognized landmark, a lane marking, a road edge, a lane center, a curb location, a median location, a road marking (see at least Wheeler [0030], [0050], [0065], [0080], [0097], [0136], [0139], [0148], [0150], [0155] and [0156]).

	Regarding claim 48, Wheeler as modified by Breed discloses wherein the supplemental information request is transmitted to one or more of a plurality of other host vehicles and includes a request for information from at least one of the plurality of other host vehicles (see at least Wheeler [0080], [0097], [0136], [0139], [0148] and [0150]).

Regarding claim 49, Wheeler as modified by Breed discloses wherein the at least one processing device is further configured to cause transmission to one or more of a plurality of vehicles, Attorney Docket No. 12312.0159-00000 including the host vehicle, information for updating a map stored by at least one of the plurality of vehicles (see at least Wheeler [0037], [0048], [0079], [0109] and [0151]).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US20180188044A1) in view of Breed (US20150127239A1) in further view of Levinson (US9612123B1).
Regarding claim 44, Wheeler as modified by Breed discloses wherein the supplemental information request is transmitted to the host vehicle and includes a request for the host vehicle to send additional data associated with a camera onboard the host vehicle (see at least Wheeler [0080], [0097], [0136], [0139], [0148], [0150], [0155] and [0156]) and including a requested data collection rate (see at least Wheeler [0136]).
Wheeler as modified by Breed does not explicitly disclose for the request for the host vehicle to include to increase the data collection rate. However, such matter is suggested by Levinson (see at least Col.41 lines 34-67). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wheeler as modified by Breed to incorporate the teachings of Levinson which teaches the concept of increasing the data collection rate when the variance exceeds the acceptable level since they are all directed to updating map data and incorporation of the teachings of Levinson would increase accuracy and thereby increase safety and reliability of the overall system.

Claims 47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US20180188044A1) in view of Breed (US20150127239A1) in further view of Noriaki (JP2008256621A) (translation attached).
Regarding claim 47, Wheeler as modified by Breed discloses wherein the supplemental information is transmitted to the host vehicle and includes information about a map stored by the host vehicle (see at least Wheeler Figure 15, [0037], [0048], [0079], [0080], [0097], [0109], [0136], [0139], [0148], [0150], [0151], [0155] and [0175]).
Wheeler as modified by Breed does not explicitly disclose the information about the map stored by the host vehicle including a warning about an accuracy of the map stored by the host vehicle. However, such matter is suggested by Noriaki (see at least [0034]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wheeler as modified by Breed to incorporate the teachings of Noriaki which teaches the information about the map stored by the host vehicle including a warning about an accuracy of the map stored by the host vehicle since they are all directed to using map data for vehicle(s) and incorporation of the teachings of Noriaki would increase user comfort for when vehicles include drivers and increase safety as well.

Regarding claim 50, Wheeler as modified by Breed discloses the at least one processing device is further configured to cause transmission to one or more of a plurality of vehicles, including the host vehicle, information relating to a map stored by one or more of the plurality of vehicles (see at least Wheeler [0037], [0048], [0079], [0109] and [0151]).
Wheeler as modified by Breed does not explicitly disclose the information relating to the map stored by one or more of the plurality of vehicles, including the host vehicle, (see at least [0034]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wheeler as modified by Breed to incorporate the teachings of Noriaki which teaches information relating to the map stored by one or more of the plurality of vehicles, including the host vehicle, being related to an accuracy of the map stored by one or more of the plurality of vehicles since they are all directed to using map data for vehicle(s) and incorporation of the teachings of Noriaki would increase safety and reliability of the overall system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.M./Examiner, Art Unit 3667        

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667